Exhibit 10.1

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT

ASTERISKS (*) DENOTE SUCH OMISSIONS

SETTLEMENT AND LICENSE AGREEMENT

This Settlement and License Agreement (the “Agreement”) is made and effective
the 1st day of October, 2005, by and between Linear Technology Corporation, with
offices at 1630 McCarthy Blvd., Milpitas, CA 95035 (“Linear”) and Monolithic
Power Systems, Inc., with offices at 983 University Avenue, Building A, Los
Gatos, CA 95032 (“MPS”). Linear and MPS are collectively referred to as the
“Parties.”

WHEREAS Linear is the assignee and owner of all rights, title and interest in
United States Patent Nos. 5,481,178 (the “‘178 Patent”) and 6,580,258 (the “‘258
Patent”) (collectively the “Patents-in-Suit”);

WHEREAS on or about July 16, 2004, Linear filed a Complaint to commence an
investigation by the United States International Trade Commission, which in turn
commenced Investigation No. 337-TA-521, entitled “In the matter of CERTAIN
VOLTAGE REGULATOR CIRCUITS, COMPONENTS THEREOF AND PRODUCTS CONTAINING SAME”
(the “ITC Proceeding”);

WHEREAS MPS filed an answer in the ITC Proceeding alleging that the
Patents-in-Suit are invalid, unenforceable and not infringed;

WHEREAS Linear and MPS now desire to settle the ITC Proceeding and this dispute
between them as hereinafter set forth;

The parties agree as follows:

I. DEFINITIONS

1.1 As used in this Agreement, “Linear” and “MPS” include and refer to each
party’s respective parents, subsidiaries, affiliates and successors.

1.2 An “Affiliate” of Linear or MPS, respectively, shall mean any corporation,
company or other legal entity, more than fifty percent (50%) of whose
outstanding shares or securities (representing the right to select



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT

ASTERISKS (*) DENOTE SUCH OMISSIONS

directors or other managing authority) are, now or hereafter, owned or
controlled, directly or indirectly, by Linear or MPS but such corporation,
company or other legal entity shall be deemed an Affiliate only so long as such
ownership or control exists.

1.3 “Asserted Claims” shall mean the following patent claims allegedly infringed
by MPS: claims 1, 31, 34, 41, 44, 55 and 56 of U.S. Patent No. 5,481,178 and
claims 2 and 35 of U.S. Patent No. 6,580,258.

1.4 “Claims” shall mean any and all claims, counterclaims, demands, actions and
causes of action, and any related damages, liabilities, losses, payments,
obligations, costs and expenses (including, without limitation, attorneys’ fees
and costs), of any kind or nature, fixed or contingent, direct or indirect, in
law or equity, several or otherwise, known or unknown, suspected or unsuspected.

1.5 “Licensed Patents” shall mean U.S. Patent No. 5,481,178 and U.S. Patent
No. 6,580,258, as well as all continuations, continuations-in-part, divisionals,
or reissues or re-examinations thereof, and all foreign patents and patent
applications counterpart thereto.

1.6 “Licensed Product” shall mean the MP1556 product and the EV0063 evaluation
board (to the extent that it includes the MP1556).

1.7 “Net Selling Price” shall mean the priced charged by MPS to customers for
the sale of the Licensed Product, less (a) returns and customary trade,
quantity, cash discounts and rebates actually allowed and taken either at the
time or later; (b) freight and insurance costs, if separately itemized on the
invoice paid by the customer; (c) value-added, sales, use, or similar taxes and
customs duties included in the invoice amount; (d) writeoffs of accounts
receivable from previous sales of Licensed Product; and (e) other credits or
rebates actually allowed and taken either at the time or later.

1.8 “Sales” or “Sold” shall mean “the passing of title from the seller to the
buyer for a price (Section 2401)” as set forth at California U.C.C.
Section 2106(1), from a person within the definition of MPS to a person not
within the definition of MPS.

 

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT

ASTERISKS (*) DENOTE SUCH OMISSIONS

II. SETTLEMENT AND RELEASE

2.1 The Parties agree to move for termination of the ITC investigation within
one day of execution of this Agreement, and to submit a Consent Order and
Consent Order Stipulation to the ITC in the form attached hereto as Exhibit A,
together with a Joint Motion for Termination of the Proceeding, and a Joint
Motion to Suspend the Hearing pending the termination motion, in the form
attached hereto as Exhibit B.

2.2 In consideration for MPS’s agreement to the Consent Order and other
provisions set forth herein, Linear releases MPS from any and all Claims and
liability for any alleged past infringement of the Licensed Patents. Linear
further agrees that it will not assert the Licensed Patents against MPS or its
direct or indirect customers, agents, suppliers or distributors for use,
manufacture, importation, offer for sale, sale or other distribution of Licensed
Products that were sold by or on behalf of MPS prior to the Effective Date of
this Agreement.

2.3 Linear and MPS irrevocably and perpetually release and waive worldwide any
and all Claims that they would have been compelled to bring in the ITC
Proceeding or any related litigation against each other. Linear and MPS each
represent and warrant that, on the date of its execution of this Agreement, it
is unaware of any other Claims related to the Licensed Patents which it might
bring or assert against each other. Each party expressly waives any rights or
benefits available to it in any capacity under the provisions of Section 1542 of
the California Civil Code and of any similar statute, law, regulation, principle
of judicial interpretation or other rule (of California or any other
jurisdiction.). Such Section 1542 provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

2.4 MPS shall be responsible for and pay its own costs, expenses and attorneys’
fees in connection with the ITC Proceeding and settlement

 

-3-



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT

ASTERISKS (*) DENOTE SUCH OMISSIONS

thereof. Linear shall be responsible for and pay its own costs, expenses and
attorneys’ fees in connection with the ITC Proceeding and settlement thereof.

2.5 MPS agrees that, in any proceeding to enforce the Consent Order or this
Agreement, MPS will not challenge or otherwise contest the validity of the
Patents-in-Suit.

III. LICENSE

3.1 Linear hereby grants to MPS a non-exclusive, worldwide license under the
Licensed Patents to use, make, have made, import, offer to sell, and sell or
otherwise transfer Licensed Product. MPS’ license to the Licensed Patents does
not include the right to grant sublicenses, and MPS’ “have made” rights do not
include any right to act as a sales agent, commission agent, broker, factor
distributor or reseller of Licensed Products made by third parties.

3.2 The term of this license shall be from the Effective Date through and
including March 31, 2006 (the “Expiration Date”). This license shall terminate
as of the Expiration Date, and MPS agrees that, by that date, it will
discontinue any and all sales of the Licensed Product. Linear agrees that it
will not assert the Licensed Patents against MPS or its direct or indirect
customers, agents, suppliers, or distributors for use, manufacture, importation,
offer for sale, sale or other distribution of Licensed Product that was sold by
or on behalf of MPS prior to the Expiration Date.

3.3 MPS agrees that it has not made and will not make any sales of its
MP1557-1559 products anywhere in the world. MPS further agrees that, except with
respect to the Licensed Product, it has not made and will not make any sales of
any other products in which the ZX circuitry identified by counsel for Linear in
the ITC Proceeding is connected so as to allow such products to enter into what
Linear referred to as “sleep mode,” “reverse polarity protection”, or otherwise
practice the Asserted Claims anywhere in the world. For avoidance of doubt,
Linear agrees that the MPS products, such as the MP2104, that have the accused
ZX circuitry disabled as set forth in the ITC proceeding, do not infringe the
Licensed Patents and that MPS may continue to make, have made, use, sell and
offer to sell such products.

 

-4-



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT

ASTERISKS (*) DENOTE SUCH OMISSIONS

IV. ***APPROXIMATELY 1 LINE OMITTED***

4.1 In consideration of the license and rights granted hereunder,
***APPROXIMATELY 7 LINES OMITTED***

4.2 ***APPROXIMATELY 5 LINES OMITTED***

4.3 MPS shall keep full, complete and accurate books and records containing all
particulars which may be reasonably necessary for determining the royalty
payable to Linear. Such books of account shall be kept at MPS’s principal place
of business. Linear may request at its option that such books of account shall
be made available for inspection, upon reasonable notice and subject to
appropriate non-disclosure agreements. Such inspection shall be by an
independent auditor agreed upon by Linear and MPS. Linear may elect to terminate
any audit prior to its completion. If the auditor confirms that the royalty paid
by MPS during the audited period was at least ninety percent (90%) of the amount
due, then Linear shall bear the expense of the auditor. If the auditor
determines that during the audited period MPS paid less than ninety percent
(90%) of the royalty due, then MPS shall bear the expense of the auditor. In
either event, all persons conducting the audit shall retain as confidential all
MPS financial and other information, and may disclose to Linear only the total
revenue base by quarter of all Licensed Product.

V. CONFIDENTIALITY

5.1 Except as may otherwise be required by law, including public financial
filing requirements, each party shall keep the financial terms of this Agreement
confidential and shall not disclose such terms or provisions without first
obtaining the written consent of the other party. The confidentiality
obligations hereunder do not apply to the existence of this Agreement, but do
apply to the terms and conditions hereof. The parties mutually agree to redact
such terms and conditions from any public version of this Agreement filed with
the ITC that contain information of commercial value. In addition, other than as
may be required by corporate disclosure laws, neither party shall issue a press
release concerning this Agreement, the Consent Order, or any other aspect of the
ITC Proceedings.

 

-5-



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT

ASTERISKS (*) DENOTE SUCH OMISSIONS

VI. VENUE AND GOVERNING LAW

6.1 This Agreement is to be construed in accordance with and governed by the
laws of the State of California without giving effect to any choice of law rule
that would cause the application of the laws of any jurisdiction other than the
laws of the State of California to the rights and obligations of the parties.
The parties agree that any action arising out of or otherwise relating to this
Agreement, including, without limitation, any action relating to the breach,
interpretation or enforceability of this Agreement, shall be brought in the
United States District Court for the District of Delaware or, if such court
lacks jurisdiction, the courts of the State of Delaware. Each party hereby
consents to the personal jurisdiction of, and waives any objection to venue in,
such court. Notwithstanding the provisions of this section, Linear may also
bring a proceeding to enforce the Consent Order in the ITC. In any proceeding
brought pursuant to this section 6.1, the prevailing party shall be entitled to
recover its attorneys’ fees. ***APPROXIMATELY 3 LINES OMITTED*** The liquidated
damages provision shall not affect remedies available to Linear in any district
court action for infringement of the Patents-in-Suit. ***APPROXIMATELY 6 LINES
OMITTED***

VII. RETURN OF DOCUMENTS

7.1 Not later than sixty (60) days after the Effective Date, all copies of
documents containing confidential or proprietary information of a party produced
in the ITC Proceeding by such party to the other party or otherwise obtained in
the course of the litigation shall be destroyed or returned to counsel for the
producing party, with the exception of an archival copy of pleadings,
correspondence, work product, interrogatory responses, depositions, deposition
exhibits, court exhibits and other documents included in submissions to the ITC,
which may be retained by outside counsel for each party, subject, however, to
compliance with any protective orders or other orders of the ITC. Each party and
its outside counsel shall certify compliance with the obligations of this
Section 7.1.

 

-6-



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT

ASTERISKS (*) DENOTE SUCH OMISSIONS

VIII. MISCELLANEOUS

8.1 MPS and Linear each represents and covenants to the other that it is duly
existing; that it has the full power and authority to enter into this Settlement
and License Agreement; that it has not previously assigned to any person any
claim against the other; that this Agreement does not and will not interfere
with any other agreement to which it is a party and that it will not enter into
any agreement the execution and/or performance of which would violate or
interfere with this Agreement.

8.2 This Agreement shall be non-assignable except in connection with an
acquisition of MPS, all or substantially all of MPS’ assets, or all or
substantially all of the MPS business that includes the Licensed Product. The
license rights pursuant to any assignment shall be limited to the acquired
assets or business of MPS, and shall require the acquiring party to undertake
MPS’ royalty and other obligations under the Agreement, provided that the
acquiring party may elect to apply its license agreement and the terms of its
license to MPS in lieu of this Agreement following the acquisition, if the
acquiring party’s license permits such an election.

8.3 If one or more of the provisions of this Agreement are ruled wholly or
partly invalid or unenforceable by the court, arbitrator or other government
body of competent jurisdiction, then the validity and enforceability of all of
the other provisions of this Agreement will be unaffected; and the provisions
held wholly or partly invalid or unenforceable will be deemed amended, and the
court, arbitrator or other government body shall reform the offending provision
or provisions to the minimum extent necessary to render such provision or
provisions valid and enforceable and, as so reformed, this Agreement shall be
fully enforced.

8.4 Linear and MPS each represents that it has had the opportunity to be
represented by counsel of its own choice in negotiating this Agreement. This
Agreement shall therefore be deemed to have been negotiated and prepared at the
joint request, direction and instruction of Linear and MPS, at arms length, with
the advice and participation of counsel, and will be interpreted in accordance
with its terms without favor to either Linear or MPS.

8.5 Linear and MPS agree that neither this Settlement and License Agreement nor
any act under it constitutes or shall be construed to constitute an admission of
liability or fault of any kind by MPS, which liability or fault of MPS expressly
denies.

 

-7-



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT

ASTERISKS (*) DENOTE SUCH OMISSIONS

8.6 Linear and MPS agree that they will each sign such further documents and
take such further acts as may be necessary to carry out the intent of this
Agreement.

8.7 This Agreement may be signed in counterparts and shall be effective only
when signed by Linear and MPS.

8.8 Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery, by telecopy or facsimile at the address or number
designated below (if delivered on a Business Day during normal business hours
where such notice is to be received), or the first Business Day following such
delivery (if delivered other than a Business Day during normal business hours
where such notice is to be received), or (b) on the second Business Day
following the date of mailing by express courier service, full prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to Linear:   

Linear Technology Corporation

1630 McCarthy Blvd.

Milpitas, CA 95035

ATTN: CEO/CFO

Fax: 408-434-0507

  

with a mandatory copy to:

 

McDermott Will & Emery LLP

600 13th Street, N.W.

Washington, DC 20005

ATTN: Stephen Becker

Fax: 202-756-8087

 

-8-



--------------------------------------------------------------------------------

If to MPS:   

Monolithic Power Systems, Inc.

983 University Avenue

Building A

Los Gatos, California 92618

ATTN: CEO

Fax: (408) 357-6601

  

with a mandatory copy to:

 

Latham & Watkins

633 West Fifth Street

Suite 4000

Los Angeles, CA 90071

ATTN: Robert Steinberg

Fax: (213) 891-8763

CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST

FOR CONFIDENTIAL TREATMENT

ASTERISKS (*) DENOTE SUCH OMISSIONS

Either party may change its address by the notice given to the other party in
the manner set forth.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the Effective Date.

 

Date: September 29, 2005     Linear Technology Corporation     By:  

/S/ LOTHAR MAIER

    Title:   CEO Date: September 29, 2005     Monolithic Power Systems, Inc.    
By:  

/S/ MICHAEL R. HSING

    Title:   CEO & President

 

-9-